PD-0751-15
                                                                                               RECEIVED IN
                                       NO. PD-                                              COURl OF CRIMINAL APPEALS

                                                 IN THE                                           JUN 19 2015
                                COURT OF CRIMINAL APPEALS
                                               OF texas                                      Ab«i Acosta, Clerk
MIGUEL RAMIREZ                                   )                                        APPELLANT

v.                                               )

THE STATE OF TEXAS                               )                                       fAbffillMeE
                                                                               COURT OF uHiMNAL AHHbALS
                             MOTION TO EXTEND TIMETO          ,., . ~ms-
                      FILE PETITION FORDISCRETIONARY REVIEW Joi^ i9 flMD
TO THE HONORABLE JUDGES OF SAID COURT:                                              Auel Acosta, Clerk

        Now comes Miguel Ramirez, Appellant in the above styled and numbered cause, and pursuant to

Texas Rules ofAppellate Procedure 68.2(c), movesfor an extensionof time of 30 days to file a petition for

discretionary review, and for good cause shows the following:

        1.      Followingremandfrom this Court,the SecondDistrictCourt ofAppeals on April 30,2015,

affirmed appellant's conviction in its opinion andjudgment in Miguel Ramirez v. The State ofTexas, Case

No. 02-14-00386-CR,(Tex.App.—Fort Worth, decided April 30, 2015);no motion for rehearing was filed

and the petition for discretionary review was therefore due on May 30, 2015.

        2.      Appellant requests an additional thirty (30) days from the deadline stated above and

Appellant asks this Court to order the petition to be due on or before June 29, 2015 file his Petition for

Discretionary Review.

        3.      No previous extensions have been requested.

        4.      The facts relied upon to reasonably explain the need for an extension oftime are as follows:

Appellant is considering to file a petition for discretionary review (PDR). Appellant is currently seeking

legal counsel and may not have sufficient time to prepare the PDR.




MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVffiW, Page 1
        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requestsan extension of30

days, i.e. until June 29,2015, to file a petition for discretionary review.




                                                   Respectfully submitted

                                                   By:
                                                         Miguel Ramirez
                                                         2035 Sancerre Ln.
                                                         Carrollton, Texas 75007

                                                         APPELLANT




                                      CERTIFICATE OF SERVICE


        This is to certifythat on June 3,2015, a true and correctcopy of the aboveand foregoingdocument

was served upon the State of Texas by U.S. Mail addressed to the Hon. Paul Johnson, Criminal District

Attorney, Attn: Appellant Counsel, 1450 East McKinney, Denton, Texas 76209.




                                                   Miguel Ramirez




MOTION TO EXTEND TIME TO FHJE PETITION FOR DISCRETIONARY REVffiW, Page 2